COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Iririan Salinas v. The State of Texas

Appellate case number:      01-13-00552-CR

Trial court case number:    1854915

Trial court:                County Criminal Court at Law No. 14 of Harris County

        This case was abated and remanded to the trial court to determine whether retained
trial counsel intended to represent appellant on appeal and, if not, for the trial court to
determine whether appellant is indigent and either appoint substitute counsel or provide
appellant a deadline for hiring new counsel. The court reporter has filed a reporter’s
record reflecting that appellant is not indigent and has hired new counsel, Angela
McKinnon, to represent him on appeal. The record further reflects that the trial court
ordered appellant’s brief to be filed within 30 days of the date of the hearing, which was
held on March 25, 2014. Accordingly, we REINSTATE this case on the Court’s active
docket.
       The Clerk of this Court is directed to enter Angela McKinnon as the attorney of
record on behalf of appellant.
      Appellant’s brief is ORDERED to be filed by no later than April 24, 2014. See
TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: April 17, 2014